Quasar Distributors, LLC 615 East Michigan Street Milwaukee, WI 53202 November30, 2011 FILED VIA EDGAR Mr. Dominic Minore United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 333-177342 on behalf of the Brown Advisory Small Companies Fund and Brown Advisory Small Cap Fundamental Value Fund REQUEST FOR ACCELERATION Dear Mr. Minore: As the principal underwriter of the Trust and pursuant to the Securities and Exchange Commission’s authority under Rule461(a) under the Securities Act of 1933, we request that effectiveness of the Trust’s Pre-Effective Amendment No.1 to the Registration Statement filed on FormN-14 on November30,2011 on behalf of the Brown Advisory Small Companies Fund and Brown Advisory Small Cap Fundamental Value Fund, be accelerated to Friday, December 2, 2011. Very truly yours, QUASAR DISTRIBUTORS, LLC /s/ James R. Schoenike James R. Schoenike President
